Dismissed and Memorandum Opinion filed March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00136-CV

  IN THE MATTER OF THE MARRIAGE OF RICHARD NORTHCUTT
                    AND MARY VADEN


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-55067

               MEMORANDUM                          OPINION
      On February 10, 2015, appellant Richard Northcutt filed a notice of appeal
from a judgment signed December 15, 2014. The clerk’s record has not been filed.
On February 25, 2015, the Harris County District Clerk’s office notified this court
that appellant has not paid for preparation of the record.

      On February 26, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

         In addition, our records show that appellant has not paid the $195.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On March 4, 2015, this
court notified appellant that the filing fee was past due and the appeal was subject
to dismissal unless appellant paid the fee by March 16, 2015. No response was
filed.

         Accordingly, the appeal is ordered dismissed.


                                        PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                           2